

117 HR 5294 IH: Make the Migrant Protection Protocols Mandatory Act of 2021
U.S. House of Representatives
2021-09-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5294IN THE HOUSE OF REPRESENTATIVESSeptember 20, 2021Mr. Williams of Texas (for himself, Mr. Babin, Mr. Sessions, and Mr. Ellzey) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend section 235(b)(2)(C) of the Immigration and Nationality Act to require the implementation of the Migrant Protection Protocols.1.Short titleThis Act may be cited as the Make the Migrant Protection Protocols Mandatory Act of 2021.2.Mandatory implementation of the Migrant Protection ProtocolsSection 235(b)(2)(C) of the Immigration and Nationality Act (8 U.S.C. 1225(b)(2)(C)) is amended by striking may and inserting shall.